In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 13-280V
                                     Filed: September 22, 2015
                                         Not for Publication


*************************************
DAVID D. GRIFFIN,                   *
                                    *
        Petitioner,                 *
                                    *                     Attorneys’ fees and costs decision
                                    *                     based on stipulation of fact
                                    *
 v.                                 *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
        Respondent.                 *
                                    *
*************************************

Lisa A. Roquemore, Rancho Santa Margarita, CA, for petitioner.
Lara A. Englund, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On September 21, 2015, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.



1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
        Petitioner submitted his request for attorneys’ fees and costs to respondent. Petitioner
requests $132,081.61, consisting of $129,381.61 in attorneys’ fees and costs and $2,700.00 in
petitioner’s costs. Respondent does not object to this amount. The undersigned finds this
amount to be reasonable. Accordingly, the court awards:

        a.        $129,381.61, representing reimbursement for attorneys’ fees and costs. The
                  award shall be in the form of a check payable jointly to petitioner and the Law
                  Office of Lisa A. Roquemore, in the amount of $129,381.61; and

        b.        $2,700.00, representing reimbursement for petitioner’s costs. The award shall
                  be in the form of a check payable to petitioner in the amount of $2,700.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: September 22, 2015                                                          s/ Laura D. Millman
                                                                                     Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2